Exhibit 10.B

MINE SAFETY APPLIANCES COMPANY

1990 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

(As amended May 15, 2007)

The purposes of the 1990 Non-Employee Directors’ Stock Option Plan (the “Plan”)
are to promote the long-term success of Mine Safety Appliances Company (the
“Company”) by creating a long-term mutuality of interests between the
non-employee Directors and shareholders of the Company, to provide an additional
inducement for such Directors to remain with the Company and to provide a means
through which the Company may attract able persons to serve as Directors of the
Company.

SECTION 1

Administration

The Plan shall be administered by a Committee (the “Committee”) appointed by the
Board of Directors of the Company (the “Board”) and consisting of not less than
two members of the Board. The Committee shall keep records of action taken at
its meetings. A majority of the Committee shall constitute a quorum at any
meeting, and the acts of a majority of the members present at any meeting at
which a quorum is present, or acts approved in writing by a majority of the
Committee, shall be the acts of the Committee.

The Committee shall interpret the Plan and prescribe such rules, regulations and
procedures in connection with the operations of the Plan as it shall deem to be
necessary and advisable for the administration of the Plan consistent with the
purposes of the Plan. All questions of interpretation and application of the
Plan, or as to stock options or restricted stock awards granted under the Plan,
shall be subject to the determination of the Committee, which shall be final and
binding.

Notwithstanding the above, the selection of the Directors to whom stock options
and restricted stock awards are to be granted, the timing of such grants, the
number of shares subject to any stock option or restricted stock award, the
exercise price of any stock option, the periods during which any stock option
may be exercised or a restricted stock award shall be subject to restriction and
the term of any stock option shall be as hereinafter provided, and the Committee
shall have no discretion as to such matters.

SECTION 2

Shares Available under the Plan

The aggregate number of shares which may be issued and as to which grants of
stock options and restricted stock awards may be made under the Plan is 450,000
shares of the Common Stock, without par value, of the Company (the “Common
Stock”), subject to adjustment and substitution as set forth in Section 6. If
any stock option granted under the Plan is cancelled by mutual consent or
terminates or expires for any reason without having been exercised in full, the
number of shares subject thereto shall again be available for purposes of the
Plan. If shares of Common Stock are forfeited to the Corporation pursuant to the
restrictions



--------------------------------------------------------------------------------

applicable to restricted stock, the shares so forfeited shall again be available
for purposes of the Plan. The shares which may be issued under the Plan may be
either authorized but unissued shares or treasury shares or partly each, as
shall be determined from time to time by the Board.

SECTION 3

Grant of Stock Options and Restricted Stock

On the third business day following the day of each annual meeting of the
shareholders of the Company (the “Grant Date”), each person who is then a member
of the Board and who is not then an employee of the Company or any of its
subsidiaries (a “non-employee Director”) shall automatically and without further
action by the Board or the Committee be granted:

(1) a “nonstatutory stock option” (i.e., a stock option which does not qualify
under Section 422 of the Internal Revenue Code of 1986 (the “Code”)) to purchase
a number of shares of Common Stock determined by dividing 75% of the amount of
the annual Director’s retainer then in effect by the Grant Date per share value
of the option as determined by the Company under the Black-Scholes option
pricing model; and

(2) a number of restricted shares of Common Stock (“restricted stock”)
determined by dividing 125% of the amount of the annual Director’s retainer then
in effect by the Fair Market Value of a share of Common Stock on the Grant Date.

The Board may from time to time adjust the formulas for determining the amounts
of the annual grants of stock options and/or restricted shares, with or without
adjusting the amount of the annual Director’s retainer.

The numbers of shares determined under the above formulas shall be rounded to
the nearest whole share. If on any Grant Date the number of shares remaining
available under the Plan is not sufficient for each non-employee Director to be
granted the full number of options and shares of restricted stock provided in
this Section, then the available shares shall be allocated among the options and
shares of restricted stock to be granted to each non-employee Director in
proportion to the amounts determined under the above formulas, disregarding any
fractions of a share.

SECTION 4

Terms and Conditions of Stock Options

Stock options granted under the Plan shall be subject to the following terms and
conditions:

(A) The purchase price at which each stock option may be exercised (the “option
price”) shall be one hundred percent (100%) of the Fair Market Value per share
of the Common Stock covered by the stock option on the Grant Date.

(B) The option price for each stock option shall be paid in full upon exercise
and shall be payable in cash in United States dollars (including check, bank
draft or money order); provided, however, that in lieu of such cash the person
exercising the stock option may pay the option price in whole or in part by
delivering to the Company shares of the



--------------------------------------------------------------------------------

Common Stock having a Fair Market Value on the date of exercise of the stock
option equal to the option price for the shares being purchased; except that
(i) any portion of the option price representing a fraction of a share shall in
any event be paid in cash and (ii) no shares of the Common Stock which have been
held for less than one year may be delivered in payment of the option price of a
stock option. The date of exercise of a stock option shall be determined under
procedures established by the Committee, and as of the date of exercise the
person exercising the stock option shall be considered for all purposes to be
the owner of the shares with respect to which the stock option has been
exercised. Payment of the option price with shares shall not increase the number
of shares of the Common Stock which may be issued under the Plan as provided in
Section 2.

(C) No stock option shall be exercisable by a grantee during the first year of
its term except in case of death or Disability. Subject to the terms of
Section 4(E) providing for earlier termination of a stock option, no stock
option shall be exercisable after the expiration of ten years from the Grant
Date. A stock option to the extent exercisable at any time may be exercised in
whole or in part.

(D) No stock option shall be transferable by the grantee otherwise than by Will,
or if the grantee dies intestate, by the laws of descent and distribution of the
state of domicile of the grantee at the time of death. All stock options shall
be exercisable during the lifetime of the grantee only by the grantee or the
grantee’s guardian or legal representative.

(E) Subject to Section 4(C), if a grantee ceases to be a Director of the Company
for any reason, any outstanding stock options held by the grantee shall be
exercisable and shall terminate according to the following provisions:

(i) If a grantee ceases to be a Director of the Company for any reason other
than resignation, removal for cause or death, any then outstanding stock option
held by such grantee shall be exercisable by the grantee (whether or not
exercisable by the grantee immediately prior to ceasing to be a Director) at any
time prior to the expiration date of such stock option or within five years
after the date the grantee ceases to be a Director, whichever is the shorter
period;

(ii) If during his term of office as a Director a grantee resigns from the Board
or is removed from office for cause, any outstanding stock option held by the
grantee which is not exercisable by the grantee immediately prior to resignation
or removal shall terminate as of the date of resignation or removal, and any
outstanding stock option held by the grantee which is exercisable by the grantee
immediately prior to resignation or removal shall be exercisable by the grantee
at any time prior to the expiration date of such stock option or within 90 days
after the date of resignation or removal, whichever is the shorter period;

(iii) Following the death of a grantee during service as a Director of the
Company, any outstanding stock option held by the grantee at the time of death
(whether or not exercisable by the grantee immediately prior to death) shall be
exercisable by the person entitled to do so under the Will of the grantee, or,
if the



--------------------------------------------------------------------------------

grantee shall fail to make testamentary disposition of the stock option or shall
die intestate, by the legal representative of the grantee at any time prior to
the expiration date of such stock option or within five years after the date of
death, whichever is the shorter period;

(iv) Following the death of a grantee after ceasing to be a Director and during
a period when a stock option is exercisable, any outstanding stock option held
by the grantee at the time of death shall be exercisable by such person entitled
to do so under the Will of the grantee or by such legal representative (but only
to the extent the stock option was exercisable by the grantee immediately prior
to the death of the grantee) within one year after the date of death or, if
applicable, within the period provided in Section 4(E)(i), whichever is the
longer period, but not later than the expiration date of such stock option.

A stock option held by a grantee who has ceased to be a Director of the Company
shall terminate upon the expiration of the applicable exercise period, if any,
specified in this Section 4(E).

(F) All stock options shall be confirmed by an agreement, or an amendment
thereto, which shall be executed on behalf of the Company by the Chief Executive
Officer (if other than the President), the President or any Vice President and
by the grantee.

(G) The obligation of the Company to issue shares of the Common Stock under the
Plan shall be subject to (i) the effectiveness of a registration statement under
the Securities Act of 1933, as amended, with respect to such shares, if deemed
necessary or appropriate by counsel for the Company, (ii) the condition that the
shares shall have been listed (or authorized for listing upon official notice of
issuance) upon each stock exchange, if any, on which the Common Stock shares may
then be listed and (iii) all other applicable laws, regulations, rules and
orders which may then be in effect.

Subject to the foregoing provisions of this Section 4 and the other provisions
of the Plan, any stock option granted under the Plan may be subject to such
restrictions and other terms and conditions, if any, as shall be determined, in
its discretion, by the Committee and set forth in the agreement referred to in
Section 4(F), or an amendment thereto.

SECTION 5

Terms and Conditions of Restricted Stock

Restricted stock awards granted under the Plan shall be subject to the following
terms and conditions:

(A) As of the Grant Date of the restricted stock award, certificates
representing the shares of restricted stock shall be issued in the name of the
Director and held by the Company in escrow until the earlier of the forfeiture
of the shares of restricted stock to the Company or the lapse of the service
restriction with respect to such shares. The Director shall execute and deliver
to the Company a blank stock power in form



--------------------------------------------------------------------------------

acceptable to the Company with respect to each of the certificates representing
the shares of restricted stock. Such stock power shall be returned to the
Director if the service restriction lapses with respect to the shares to which
the stock power relates.

(B) The Director shall not sell, exchange, assign, alienate, pledge,
hypothecate, encumber, charge, give, transfer or otherwise dispose of, either
voluntarily or by operation of law, any shares of restricted stock, or any
rights or interests appertaining thereto, prior to the lapse of the service
restriction imposed thereon and the issuance or transfer to the Director of
certificates with respect to such shares, except that, subject to the provisions
of Section 5(F), shares of restricted stock may be transferred by the Director
by Will or, if the Director dies intestate, by the laws of descent and
distribution of the state of domicile of the Director at the time of death.

(C) As of the Grant Date, the Director shall be a shareholder of the Company
with respect to the restricted stock and shall have all the rights of a
shareholder with respect to the restricted stock, including the right to vote
the restricted stock and to receive all dividends and other distributions paid
with respect to such restricted stock, subject to the restrictions of the Plan
and the restricted stock agreement, including without limitation the restriction
that, with the exception of dividends and distributions payable in cash, all
dividends and distributions on the restricted stock, whether paid in Common
Stock or other securities or property will be held in escrow subject to the same
restrictions as the restricted stock.

(D) If the Director’s service as a Director of the Company terminates for any
reason, other than as a result of the Director’s death, Disability or
Retirement, prior to the date of the third Annual Meeting of Shareholders of the
Company following the Grant Date, then 100% of the shares of restricted stock
awarded on the Grant Date shall, upon such termination of service and without
any further action, be forfeited to the Company by the Director and cease to be
issued and outstanding shares of Common Stock.

If the Director remains a Director of the Company until the date of the third
Annual Meeting following the Grant Date and the shares of restricted stock have
not been previously forfeited to the Company pursuant to Section 5(E), the
service restriction on 100% of the shares of restricted stock originally awarded
on that Grant Date shall lapse, and a certificate representing such shares shall
be issued or transferred by the Company to the Director. If the Director’s
service with the Company or a Subsidiary terminates as a result of the
Director’s death, Disability or Retirement, the service restriction imposed on
any shares of restricted stock set forth above which have not been previously
forfeited to the Company pursuant to Section 5(E) and on which the service
restriction has not previously lapsed shall lapse, and a certificate
representing such shares shall be issued or transferred by the Company to the
Director (or the Director’s personal representative).

(E) Following the lapse of the service restriction on shares of restricted stock
and the issuance or transfer of certificates representing such shares (and
subject to Section 5(G) hereof), the Director shall not sell, exchange, assign,
alienate, pledge, hypothecate, encumber, charge, give, transfer or otherwise
dispose of (“transfer”), either voluntarily or by operation of law, any such
shares or any rights or interests appertaining



--------------------------------------------------------------------------------

thereto and, in the case of death of the Director, the Director’s personal
representative shall not transfer such shares or any such rights or interests in
accordance with the Director’s Will, or if the Director dies intestate, with the
laws of descent and distribution, without first offering to sell such shares to
the Company at a price equal to the Fair Market Value of the shares on the date
of the mailing of the offer by the Director (or the Director’s personal
representative) to the Company. The Director (or within 90 days of the
Director’s death, the Director’s personal representative) shall offer such
shares to the Company for a period of 30 days by giving written notice by
certified mail to the Company at its principal executive offices to the
attention of its Vice President—Finance. Such offer may be accepted by the
Company by delivering written notice of acceptance to the Director (or the
Director’s personal representative) by certified mail during the 30-day period
during which the offer remains open. The date such notice is postmarked shall be
deemed the date of acceptance. The purchase of the restricted stock shall be
consummated, and payment in full for the shares purchased shall be made, at the
principal executive offices of the Company in the United States on such date and
at such time as may be reasonably designated by the Company in such written
notice delivered to the Director (or the Director’s personal representative),
but not later than 30 days following the date of such written notice. Upon
receipt of the purchase price, the Director (or the Director’s personal
representative) shall assign, transfer and deliver to the Company the
certificates for the purchased restricted stock, duly endorsed, with all
necessary stock transfer tax stamps duly affixed, together with any and all of
the documents required effectively to transfer such restricted stock. If the
Company does not accept the offer of the Director (or the Director’s personal
representative) within the required period, the Director (or the Director’s
personal representative) may transfer the restricted stock so offered, and such
restricted stock shall no longer be subject to the Company’s right of first
refusal. If, at the date of death of the Director, the Director has previously
offered shares to the Company pursuant to this Section 5(F) and the Company did
not accept such offer, the Director’s personal representative may transfer such
shares without again offering such shares to the Company pursuant to this
Section 5(F).

(F) Each certificate representing shares of restricted stock shall have noted on
the face of such certificate the following legend:

“Notice is hereby given that the shares of stock represented by this certificate
are held subject to, and may not be transferred except in accordance with, the
Mine Safety Appliances Company 1990 Non-Employee Directors’ Stock Option Plan
and a restricted stock agreement executed thereunder, copies of which are on
file at the office of Mine Safety Appliances Company.”

(G) All restricted stock awards shall be confirmed by an agreement, or an
amendment thereto, which shall be executed on behalf of the Company by the Chief
Executive Officer (if other than the President), the President or any Vice
President and by the grantee.

Subject to the foregoing provisions of this Section 5 and the other provisions
of the Plan, any restricted stock award granted under the Plan may be subject to
such additional restrictions and



--------------------------------------------------------------------------------

other terms and conditions, if any, as shall be determined, in its discretion,
by the Committee and set forth in the agreement referred to in Section 5(G), or
an amendment thereto.

SECTION 6

Adjustment and Substitution of Shares

If a dividend or other distribution shall be declared upon the Common Stock
payable in shares of the Common Stock, the number of shares of the Common Stock
set forth in Section 3, the number of shares of the Common Stock then subject to
any outstanding stock options and the number of shares of the Common Stock which
may be issued under the Plan but are not then subject to outstanding stock
options or restricted stock awards shall be adjusted by adding thereto the
number of shares of the Common Stock which would have been distributable thereon
if such shares had been outstanding on the date fixed for determining the
shareholders entitled to receive such stock dividend or distribution. Shares of
Common Stock so distributed with respect to any restricted stock held in escrow
shall also be held by the Company in escrow and shall be subject to the same
restrictions as are applicable to the shares of restricted stock on which they
were distributed.

If the outstanding shares of the Common Stock shall be changed into or
exchangeable for a different number or kind of shares of stock or other
securities of the Company or another corporation, or cash or other property,
whether through reorganization, reclassification, recapitalization, stock
split-up, combination of shares, merger or consolidation, then there shall be
substituted for each share of the Common Stock set forth in Section 3, for each
share of the Common Stock subject to any then outstanding stock option, and for
each share of the Common Stock which may be issued under the Plan but which is
not then subject to any outstanding stock option or restricted stock award, the
number and kind of shares of stock or other securities (and in the case of
outstanding options, the cash or other property) into which each outstanding
share of the Common Stock shall be so changed or for which each such share shall
be exchangeable. Unless otherwise determined by the Committee in its discretion,
any such stock or securities, as well as any cash or other property, into or for
which any restricted stock held in escrow shall be changed or exchangeable in
any such transaction shall also be held by the Company in escrow and shall be
subject to the same restrictions as are applicable to the restricted stock in
respect of which such stock, securities, cash or other property was issued or
distributed.

Subject to any required action by the Company’s shareholders, upon the
occurrence of any other event which affects the outstanding shares of Common
Stock in such a way that an adjustment of outstanding awards is appropriate in
order to prevent the dilution or enlargement of rights under the awards
(including, without limitation, any extraordinary dividend or other
distribution, whether in cash or in kind), the Committee shall make appropriate
equitable adjustments, which may include, without limitation, adjustments to any
or all of the number and kind of shares (or other securities) which may
thereafter be issued in connection with such outstanding awards and adjustments
to the exercise price of outstanding stock options and shall also make
appropriate equitable adjustments to the number and kind of shares (or other
securities) authorized by or to be granted under the Plan.

In case of any adjustment or substitution as provided for in this Section 6, the
aggregate option price for all shares subject to each then outstanding stock
option prior to such adjustment



--------------------------------------------------------------------------------

or substitution shall be the aggregate option price for all shares of stock or
other securities (including any fraction) to which such shares shall have been
adjusted or which shall have been substituted for such shares. Any new option
price per share shall be carried to at least three decimal places with the last
decimal place rounded upwards to the nearest whole number.

No adjustment or substitution provided for in this Section 6 shall require the
Company to issue or sell a fraction of a share or other security. Accordingly,
all fractional shares or other securities which result from any such adjustment
or substitution shall be eliminated and not carried forward to any subsequent
adjustment or substitution.

SECTION 7

Effect of the Plan on the Rights of Company and Shareholders

Nothing in the Plan, in any stock option or restricted stock award granted under
the Plan, or in any stock option or restricted stock agreement shall confer any
right to any person to continue as a Director of the Company or interfere in any
way with the rights of the shareholders of the Company or the Board of Directors
to elect and remove Directors.

SECTION 8

Amendment and Termination

The right to amend the Plan at any time and from time to time and the right to
terminate the Plan at any time are hereby specifically reserved to the Board;
provided always that no such termination shall terminate any outstanding stock
options granted under the Plan; and provided further that no amendment of the
Plan shall (a) be made without shareholder approval if shareholder approval of
the amendment is at the time required for stock options under the Plan to
qualify for the exemption from Section 16(b) of the Exchange Act provided by
Rule 16b-3 or by the rules of the NASDAQ National Market System or any stock
exchange on which the Common Stock may then be listed or (b) otherwise amend the
Plan in any manner that would cause stock options or restricted stock awards
under the Plan not to qualify for the exemption provided by Rule 16b-3. No
amendment or termination of the Plan shall, without the written consent of the
holder of a stock option or restricted stock award theretofore awarded under the
Plan, adversely affect the rights of such holder with respect thereto.

Notwithstanding anything contained in the preceding paragraph or any other
provision of the Plan or any stock option or restricted stock agreement, the
Board shall have the power to amend the Plan in any manner deemed necessary or
advisable for stock options and restricted stock awards granted under the Plan
to qualify for the exemption provided by Rule 16b-3 (or any successor rule
relating to exemption from Section 16(b) of the Exchange Act), and any such
amendment shall, to the extent deemed necessary or advisable by the Board, be
applicable to any outstanding stock options and restricted stock awards
theretofore granted under the Plan notwithstanding any contrary provisions
contained in any stock option or restricted stock agreement. In the event of any
such amendment to the Plan, the holder of any stock option or restricted stock
award outstanding under the Plan shall, upon request of the Committee and as a
condition to the exercisability of such option or the retention of such
restricted stock award, execute a conforming amendment in the form prescribed by
the Committee to the stock option



--------------------------------------------------------------------------------

agreement or the restricted stock agreement, as the case may be, within such
reasonable time as the Committee shall specify in such request.

SECTION 9

Effective Date and Duration of Plan

The effective date and date of adoption of the Plan shall be December 17, 1990,
the date of adoption of the Plan by the Board, provided that on or prior to
December 31, 1991 such adoption of the Plan by the Board is approved by the
affirmative vote of the holders of at least a majority of the outstanding shares
of voting stock of the Company represented in person or by proxy at a duly
called and convened meeting of such holders. Notwithstanding any other provision
contained in the Plan, no stock option granted under the Plan may be exercised
until after such shareholder approval.

SECTION 10

Change in Control

Notwithstanding any other provision of the Plan to the contrary, immediately
prior to any Change in Control of the Company (as defined in Section 11), all
stock options which are then outstanding hereunder shall become fully vested and
exercisable, and all restrictions with respect to shares of restricted stock
awarded hereunder shall lapse, and such shares shall be fully vested and
nonforfeitable. As used in the immediately preceding sentence, “immediately
prior” to the Change in Control shall mean sufficiently in advance of the Change
in Control to permit the grantee to take all steps reasonably necessary to
exercise the option fully and to deal with the shares purchased under the option
and the restricted stock released from restriction so that those shares may be
treated in the same manner in connection with the Change in Control as the
shares of Common Stock of other shareholders.

SECTION 11

Definitions

In addition to terms defined elsewhere herein, as used in the Plan:

Beneficial Owner shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

A Change in Control shall be deemed to have occurred if the event set forth in
any one of the following four paragraphs shall have occurred:

(I) any Person (as defined in this Section 11) is or becomes the Beneficial
Owner (as defined in this Section 11), directly or indirectly, of securities of
the Company (not including in the securities beneficially owned by such Person
any securities acquired directly from the Company or its Affiliates (which term
shall have the meaning set forth in Rule 12b-2 promulgated under Section 12 of
the Exchange Act, as defined in this Section 11)) representing thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
securities, excluding any Person who becomes such a



--------------------------------------------------------------------------------

Beneficial Owner in connection with a transaction described in clause (I) of
paragraph (III) below; or

(II) the following individuals cease for any reason to constitute a majority of
the number of Directors then serving: individuals who, on May 5, 1998,
constitute the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of Directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the Directors then still
in office who either were Directors on May 5, 1998 or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(III) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (I) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, at least fifty-one percent (51%) of the combined voting power of
the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
securities; or

(IV) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least fifty-one percent (51%) of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

Disability shall mean that the Director is disabled within the meaning of
Section 22(e)(3) of the Code. Whether a grantee is so disabled shall be
determined, in its discretion, by the Committee, and any such determination by
the Committee shall be final and binding.



--------------------------------------------------------------------------------

Exchange Act shall mean the Securities and Exchange Act of 1934, as amended from
time to time.

Fair Market Value of the Common Stock shall be the mean between the following
prices, as applicable, for the date as of which Fair Market Value is to be
determined as quoted in The Wall Street Journal (or in such other reliable
publication as the Committee, in its discretion, may determine to rely upon):
(a) if the Common Stock is listed on the New York Stock Exchange, the highest
and lowest sales prices per share of the Common Stock as quoted in the
NYSE-Composite Transactions listing for such date, (b) if the Common Stock is
not listed on such exchange, the highest and lowest sales prices per share of
Common Stock for such date on (or on any composite index including) the
principal United States securities exchange registered under the Exchange Act on
which the Common Stock is listed, or (c) if the Common Stock is not listed on
any such exchange, the highest and lowest sales prices per share of the Common
Stock for such date on the National Association of Securities Dealers Automated
Quotations System or any successor system then in use (“NASDAQ”). If there are
no such sale price quotations for the date as of which Fair Market Value is to
be determined but there are such sale price quotations within a reasonable
period both before and after such date, then Fair Market Value shall be
determined by taking a weighted average of the means between the highest and
lowest sales prices per share of the Common Stock as so quoted on the nearest
date before and the nearest date after the date as of which Fair Market Value is
to be determined. The average should be weighted inversely by the respective
numbers of trading days between the selling dates and the date as of which Fair
Market Value is to be determined. If there are no such sale price quotations on
or within a reasonable period both before and after the date as of which Fair
Market Value is to be determined, then Fair Market Value of the Common Stock
shall be the mean between the bona fide bid and asked prices per share of Common
Stock as so quoted for such date on NASDAQ, or if none, the weighted average of
the means between such bona fide bid and asked prices on the nearest trading
date before and the nearest trading date after the date as of which Fair Market
Value is to be determined, if both such dates are within a reasonable period.
The average is to be determined in the manner described above in this paragraph.
If the Fair Market Value of the Common Stock cannot be determined on the basis
previously set forth in this paragraph for the date as of which Fair Market
Value is to be determined, the Committee shall in good faith determine the Fair
Market Value of the Common Stock on such date. Fair Market Value shall be
determined without regard to any restriction other than a restriction which, by
its terms, will never lapse.

Person shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, or (v) any
individual or entity [including the trustees (in such capacity) of any such
entity which is a trust] which is, directly or indirectly, the Beneficial Owner
of securities of the Company representing five percent (5%) or more of the
combined voting power of the Company’s then outstanding securities immediately
before the date hereof or any Affiliate of any such individual or entity,
including, for purposes of this Plan, any of the following: (A) any trust
(including the trustees thereof in such capacity) established by or for the



--------------------------------------------------------------------------------

benefit of any such individual; (B) any charitable foundation (whether a trust
or a corporation, including the trustees or directors thereof in such capacity)
established by any such individual; (C) any spouse of any such individual;
(D) the ancestors (and spouses) and lineal descendants (and spouses) of such
individual and such spouse; (E) the brothers and sisters (whether by the whole
or half blood or by adoption)of either such individual or such spouse; or
(F) the lineal descendants (and their spouses) of such brothers and sisters.

Retirement shall mean a termination of a Director’s service on the Board on or
after the date that (1) the Director has completed least 5 years of service as a
Director and (2) the Director’s combined age and service as a Director satisfy
the “Rule of 75.” The “Rule of 75” shall be satisfied when the sum of the
Director’s age (measured in full and partial years, in increments of one-twelfth
(1/12) year) and the Director’s years of service as a Director (measured in full
and partial years, in increments of one-twelfth (1/12) year) equals or exceeds
75.